Appeal from an order of Family Court, Erie County (Rosa, J.), entered October 27, 2000, which adjudicated respondent’s child to be permanently neglected and terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly adjudicated respondent’s child to be permanently neglected and terminated respondent’s parental rights. Petitioner met its burden of establishing by clear and convincing evidence that it made diligent efforts to encourage and strengthen the relationship between respondent and the child (see Social Services Law § 384-b [7] [a]) by providing “services and other assistance aimed at ameliorating or resolving the problems preventing [the child’s] return to respondent’s care” (Matter of Kayte M., 201 AD2d 835, 835 [1994], lv denied 83 NY2d 757 [1994]). Petitioner also met its burden of establishing by clear and convincing evidence that respondent failed substantially and continuously to plan for the future of the child (see § 384-b [7] [a]). Although respondent participated in the services offered by petitioner, he failed to address successfully the problems that led to the removal of the child and continued to prevent the child’s safe return (see Matter of Rebecca D., 222 AD2d 1092 [1995]). Present — Pigott, Jr., P.J., Green, Pine, Scudder and Hayes, JJ.